Citation Nr: 0914808	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1977.  He was born in 1935.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions take by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Since the initial rating action denying the pending claim, 
based in part on a VA medical opinion dependent upon the 
earlier record, the Veteran has made considerable effort to 
obtain and provide VA with copies of all pertinent clinical 
records.  At this point, it is not entirely clear whether 
there are other records available that he has not provided.

Service connection is now in effect for tinnitus, rated as 10 
percent disabling; and bilateral sensorineural defective 
hearing, and status post nephrolithiasis, each rated as 
noncompensably disabling.

During the course of the current appeal, the Veteran has 
raised other issues including entitlement to service 
connection for chronic obstructive pulmonary disease (COPD) 
and asthma, but these have not been perfected as part of the 
current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In his Substantive Appeal, a VA Form 9, filed in March 2006, 
the Veteran checked a box to indicate that he wanted to 
provide testimony before a Veterans Law Judge.

He was scheduled for a hearing in January 2008 and was 
notified in a letter in December 2007.  He responded that he 
would attend the hearing, in a document received in December 
2007 in which he also provided his complete new address as 
requested.  An attempt was made to notify him by phone, but 
it was noted that the number used was wrong (as was the claim 
number shown on the same document).  A notation was made in 
the VA case tracking system that he did not appear for that 
hearing, but there is nothing in the file to document any 
further details in that regard. 

In any event, the Veteran was rescheduled for another Travel 
Board hearing in April 2008.  However, the written 
notification thereof was sent to his earlier address, not the 
new one he had provided some 6 months earlier.  The 
notification is shown in the file to have been returned as 
not being forwardable, with the new address clearly affixed 
by the U.S. Postal Service on the outside of the envelope.  
Nonetheless, he was apparently not sent another notice to the 
"new" and correct address of record.  A handwritten address 
correction was made on the copy of the letter filed later 
within his claims folder, but it is not shown that the letter 
was re-mailed or that there was even sufficient time for him 
to have received it if it had it been re-sent.  According to 
a VA Form 119 of record, dated a few days before the 
scheduled April 2008 hearing, a telephone call was again 
made, and a message left on the answering machine reminding 
him of something about which he may have had no knowledge.  

Under the circumstances, the Board finds that an additional 
attempt should be made to provide the Veteran with the 
opportunity to give testimony as he has asked to do.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a hearing before a Veterans Law Judge, 
either sitting at the RO on Travel Board 
or via videoconferencing, as the docket 
permits.  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing, at his proper current 
address of record, in accordance with 38 
C.F.R. § 20.704(b).

3.  After the hearing, the claims file 
should be returned to the Board.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No action 
is required of the Veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

